Name: Commission Decision No 876/85/ECSC of 1 April 1985 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade
 Date Published: 1985-04-02

 Avis juridique important|31985S0876Commission Decision No 876/85/ECSC of 1 April 1985 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 095 , 02/04/1985 P. 0024 - 0026 Spanish special edition: Chapter 13 Volume 18 P. 0244 Portuguese special edition Chapter 13 Volume 18 P. 0244 *****COMMISSION DECISION No 876/85/ECSC of 1 April 1985 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas certain measures the Commission has taken relating to prices on the common market in steel will still be in force in 1985; whereas in addition the Commission has established by Decision No 234/84/ECSC (1), as last amended by Decision No 470/85/ECSC (2), a system of quotas in order to balance supply and demand for certain iron and steel products; whereas the governments of certain third countries have assured the Commission of their cooperation in this respect; whereas by Decision No 527/78/ECSC (3), as last amended by Decision No 1478/84/ECSC (4), the Commission has withdrawn the right of Community undertakings to align on offers of certain iron and steel products originating in these third countries; Whereas the arrangements made with certain countries have been extended to cover 1985; whereas Decision No 527/78/ECSC must therefore be extended to 31 December 1985; Having consulted the Consultative Committee, and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 1. Decision No 527/78/ECSC is hereby extended to 31 December 1985. 2. The Annex to Decision No 527/78/ECSC is replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1. (2) OJ No L 58, 26. 2. 1985, p. 7. (3) OJ No L 73, 15. 3. 1978, p. 16. (4) OJ No L 143, 30. 5. 1984, p. 12. ANNEX The ban on alignment introduced by Decision No 527/78/ECSC covers the terms offered by undertakings situated in the following countries: 1. SOUTH KOREA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature (1) under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive; 73.15 and 73.16; 73.15 except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd), and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 2. AUSTRALIA as regards ECSC iron and steel products listed in the Common Customs Tariff nomenclature (1) under heading Nos 73.06 to 73.13 inclusive; 73.15 and 73.16; 73.15 except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33, 73.15 B VII b) 2 bb) 22 and 33. 3. BULGARIA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 4. CZECHOSLOVAKIA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 5. HUNGARY as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 6. POLAND as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 7. ROMANIA as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive and 73.16; 73.15 in the forms listed under heading Nos 73.06 to 73.13 inclusive, except for those coming under the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33 and 73.15 B VII b) 2 bb) 22 and 33. 8. BRAZIL as regards the ECSC iron and steel products listed in the Common Customs Tariff nomenclature (1) under heading Nos 73.01, 73.02, 73.06 to 73.13 inclusive; 73.15 and 73.16; 73.15 except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33, 73.15 B VII b) 2 bb) 22 and 33. 9. SOUTH AFRICA as regards ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.06 to 73.13 inclusive and 73.16; 73.15 except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc 22 and 33, 73.15 B VII b) 2 bb) 22 and 33. 10. SWEDEN as regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices), - as well as the products within subheadings 73.15 A VII b) 1 and 73.15 B VII b) 2 aa) of the Common Customs Tariff. 11. AUSTRIA as regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices), - as well as the products within subheadings 73.15 A VII b) 1 and 73.15 B VII b) 2 aa) of the Common Customs Tariff. 12. FINLAND as regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices), - as well as the products within subheadings 73.15 A VII b) 1 and 73.15 B VII b) 2 aa) of the Common Customs Tariff. 13. SPAIN as regards ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.06 and 73.13 inclusive, 73.15 and 73.16, except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) I aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33, 73.15 B VII b) 2 bb) 22 and 33. (1) OJ No L 320, 10. 12. 1984.